Citation Nr: 1525740	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Aniela Szymanski, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, have been raised by the record in an April 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD is more severe than his current 70 percent rating reflects, and that he is rendered unemployable due to this disability.  Upon review of the Veteran's claims file, a June 2014 VA treatment record notes that the Veteran receives disability compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and remand of both issues is warranted so that the RO may request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Additionally, the Veteran last underwent VA examination in connection with his service connection claim for PTSD in January 2013.  While the Veteran has not specifically alleged that his condition has worsened since that time, he was hospitalized for psychiatric reasons in June 2014.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As approximately two and a half years have passed since the last VA examination and there is evidence of potential worsening, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected PTSD. 

Further, the Board finds that any decision with respect to the increased rating claim being remanded may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating for the Veteran's PTSD could significantly change the adjudication of the TDIU issue as the Veteran contends his service-connected PTSD renders him unable to secure substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, the Veteran noted on a July 2013 Application for Increased Compensation Based on Unemployability that he was under the care of a Dr. J. Hairston, but the record does indicate that the RO made any attempts to obtain treatment records from Dr. Hairston.  As such, upon remand, the RO should attempt to obtain treatment records from Dr. Hairston.

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from May 2015 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  With the Veteran's assistance, obtain and associate with the record treatment records from Dr. J. Hairston.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination report and treatment records, private treatment records, SSA records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's PTSD in accordance with VA rating criteria.

The examiner is also asked to address the functional effects of the Veteran's service connected PTSD on his ability to secure or follow a substantially gainful occupation.  When offering this opinion the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.
A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2104).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After all development has been completed, 
re-adjudicate the claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



